DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The response received on March 30, 2021 is entered into the file. Currently, claims 1 and 19 are amended; claim 12 is cancelled; resulting in claims 1-11 and 13-23 pending for examination. 

Response to Arguments
Applicant’s arguments, see page 5, filed March 2021 as well as pages 16 through 18 of the Patent Board Decision rendered on February 1, 2021, with respect to the rejection of claims 1-23 have been fully considered and are persuasive.  The following rejections have been withdrawn:
 claims 1-11, 15-17 and 19-22 under 35 U.S.C. 103 as being unpatentable over De Rossi et al (US 2011/0274891) in view of Belelie et al (US 2010/0227075);  
claims 12-14 under 35 U.S.C. 103 as being unpatentable over De Rossi et al (US 2011/0274891) in view of Belelie et al (US 2010/0227075) in further view of Barzynski et al (US 4,113,593); 
claim 18 under 35 U.S.C. 103 as being unpatentable over De Rossi et al (US 2011/0274891) in view of Belelie et al (US 2010/0227075) in further view of Speer et al (US 2002/0119295) 
and of claim 23 under 35 U.S.C. 103 as being unpatentable over De Rossi et al (US 2011/0274891) in view of Belelie et al (US 2010/0227075) in further view of Lovin et al (US 5,407,708).
Please refer to the Reasons for Allowance section below for further explanation. 

Reasons for Allowance

Claims 1-11 and 13-23 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the claimed invention of the instant application as recited by independent claims 1 and 19. 

Independent claims 1, directed to a printing process, and claim 19, directed to a printed or coated article, have been amended to include the limitation of original claim 12 requiring “and wherein greater than 50% by weight of the photoinitiators in the UV-curable ink have principal absorption bands greater than 300nm”. As stated in the decision rendered by the Patent Board on 02/01/2021, this limitation is not taught by the prior art references to De Rossi et al (US 2011/0274891) in view of Belelie et al (US 2010/0227075) in further view of Barzynski et al (US 4,113,593) as previously applied.  
With respect to independent claims 1 and 19, De Rossi discloses a process comprising ink jet printing of a UV-curable ink (paragraph [0040]), wherein UV light is 
De Rossi further discloses a printed article comprising a substrate (paragraph [0044], a layer of UV-curable ink jetted on the substrate (paragraph [0038]), wherein UV light is applied such that the UV-curable ink undergoes pinning where the surface begins to gel and the ink is not yet dry (paragraph [0038]), applying a covering layer on the layer of UV-curable ink (paragraph [0042]), wherein the UV light is applied to cure the UV-curable ink and the covering layer (paragraph [0042]), wherein the covering layer is an UV curing lacquer that is applied by an inkjet printer (paragraph [0036]) and wherein the UV-curable ink comprises photoinitiators (paragraph [0014]).
De Rossi does not explicitly disclose the process and the printed article each comprising the UV-curable ink comprising less than 6% by weight of photoinitiators and greater than 50% of the photoinitiators in the UV-curable ink having principal absorption bands greater than 300 nm.
The secondary reference to Belelie discloses a process comprising the total amount of photoinitiator in the composition being from about 0.5% to about 10% (paragraph [0067]), wherein the composition is applied as an ink composition and as an 
The tertiary reference to Barzynski discloses a process comprising UV curing inks and coating compositions (col. 1, lines 7-11) containing photoinitiator such as Michler's ketone (col. 3, lines 10-20). The Michler’s Ketone is another name for 4,4’-bis(dimethylamino)benzophenone which as a principal absorption band of approximately 365 nm and has a UV wavelength of less than 1 at a wavelength of 365 nm.
On pages 16 and 17 of the Board Decision, it was determined that there was no teaching suggestion or motivation in Barzynski to show that Michler’s ketone constitutes greater than 50% by weight of the photoinitiators in the binder. Barzynski teaches only small amounts of Michler's ketone are present in the binder due to known disadvantages of severe yellowing (col. 1 Ln. 39-68, col. 2 Ln. 8-47). There is no teaching in Barzynski indicating that Michler’s ketone comprises greater than 50% by weight of the photoinitiators in the binder taught by Barzynski, nor is there any suggestion in the reference to do so given the known disadvantages of using larger amounts of the Michler's ketone in printing inks and coatings. 
Therefore, none of the references, either alone or in combination, teach the newly added limitation required by independent claims 1 and 19 stating “and wherein greater than 50% by weight of the photoinitiators in the UV-curable ink have principal absorption bands greater than 300nm”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LAURA POWERS
Examiner
Art Unit 1785




/LAURA C POWERS/Primary Examiner, Art Unit 1785